Citation Nr: 1509487	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  11-15 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In August 2013, the Board remanded this issue for further development to request service treatment or personnel records from Camp Lejeune for injuries sustained in a 1969 helicopter crash, and to obtain a nexus medical opinion.  In September 2014, the Board again remanded the issue for a medical opinion based upon a complete set of accurate facts.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  


FINDING OF FACT

An in-service low back injury was acute and resolved.  A current chronic low back disability was not manifest during service and is not attributable to service.  Arthritis was not manifest within one year of separation from service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in September and October 2009.  The claim was last adjudicated in December 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, service personnel records, private treatment records, and lay statements have been associated with the record.  

In November 2009 and December 2013, VA provided the Veteran with spine examinations and obtained a medical opinion with the December 2013 examination addressing whether the low back disability had its onset during or was caused by active service.  The Board remanded the case in September 2014, to obtain an addendum medical opinion based on a full review of the claims file.  Pursuant to the September 2014 remand, VA obtained a November 2014 VA medical opinion with respect to the low back disability.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and his knowledge of medical principles.  Thus, the Board finds that there was substantial compliance with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  The Board finds the November 2009 and December 2013 examinations in combination with the November 2014 medical opinion are adequate as they shows that the examiners considered the Veteran's relevant medical, military, and occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because the Veteran has arthritis, the chronic disease presumption is potentially applicable in this case.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Here, the Veteran claims that he was involved in a helicopter crash in May 1969 in which he was tossed about on landing.  The Veteran reports that he experienced soreness and stiffness throughout his body and for weeks thereafter.  The Veteran asserts that the injuries he sustained in the helicopter crash were a contributing factor to his current lower back disorder.  

Service treatment records (STRs) are negative for low back pain and for treatment of injuries from the helicopter crash.  The August 1969 separation examination showed a normal spine.  The Veteran denied significant or interval history as part of the examination.

Service personnel records are also negative for a record of the helicopter crash.  The Veteran, however, submitted a [redacted], which reports on the crash and names the Veteran as one of the Marines who was involved in the crash, but "walked away" from it.  The Veteran also submitted a June 2014 statement from a fellow servicemember testifying to knowledge of the crash.  Accordingly, the Board accepts that the Veteran was involved in a helicopter crash in service.

The Veteran's fellow servicemember stated that the Veteran walked into the Camp Lejeune hospital emergency room unassisted.  He stated that, according to the Veteran, the helicopter crew was questioned, assessed, discharged and placed back on duty.  He stated that the Veteran told him that during the crash, the Veteran was thrown around the inside of the cabin of the helicopter. 

Medical records indicate the first instance of complaint of or treatment for the Veteran's low back was an MRI in September 1999.  In March 2003, the Veteran sought private treatment for low back pain and stiffness.  He reported at that time that the symptoms had been occurring intermittently since about 1982, but recently it had been getting worse and it was constant.  Diagnosis was degenerative disk disease and spondylosis in the lumbar spine with underlying lumbar stenosis without radicular symptoms.  A March 2003 private MRI shows the Veteran reporting a history of low back pain for "several years."  L1 hemangioma was added to the diagnosis in an April 2003 follow-up treatment visit.  Treatment was physical therapy in April 2003 and May 2003 and home exercise.  A May 2003 physical therapy report records a diagnosis of "Sprain/Strain Lumbar Region."  A June 2003 follow-up examination showed the Veteran to be pain-free with an improved physical examination.

May 2004 private treatment records show the Veteran reporting he was doing well until a month prior when he had a new exacerbation of his symptoms without precipitating even or trauma.  The assessment was lumbar strain and spasm.  The plan was a short course of physical therapy and anti-inflammatory and muscle relaxant medications.

In May 2006, the Veteran underwent spinal decompression treatment.  At that time, the Veteran reported onset of back pain in the late 1970's.  The "mechanism of trauma" was listed as "gradual."  October 2006 records show a request for treatment for low back pain with onset two days prior.    

In his August 2009 claim for compensation, the Veteran states that he had been in a helicopter crash in 1969.  He also reported that the back pain disability occurred in 1978.  At the November 2009 VA spine examination, the examiner assessed the Veteran as having lumbar degenerative disc disease, lumbar spinal stenosis, and advanced spondylitic changes associated with levoscoliosis.  In the December 2013 VA examination, the Veteran reported tightness and soreness of the lower back several months after separating from service.  The Veteran reported that the pain in his back started to get worse approximately five to six years prior to the December 2013 VA examination.

The November 2014 VA medical opinion concluded that it is less likely than not that the Veteran's claimed back condition was incurred in, related to or aggravated by his time in service.  The medical examiner based her opinion on a review of the record, lack of in-service complaints, diagnosis, treatment and injury of the low back.  The examiner acknowledged the [redacted] that reported the helicopter crash, but noted that the Marines "walked away with minor injuries."  The November 2014 opinion stated that the current back conditions are "at least as likely as not" age appropriate and that there are minimal objective findings on the November 2009 and December 2013 VA examinations.  The opinion noted the Veteran's reported history that he started having tightness and soreness of the lower back several months after separating from service and that he has had lower back pain over the years, but also that he did not start having significant symptoms until five to six years prior to the December 2013 VA examination.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's low back disability is not warranted.

The record establishes that the Veteran's spine was normal at separation from service, and that his first treatment for his low back was in September 1999, at which time he underwent an MRI.  The Veteran then sought treatment in March 2003, May 2004, May 2006, and October 2006.  In March 2003, the Veteran reported onset as being in 1982.  In May 2004, the Veteran reported onset of current symptoms as the month prior.  In May 2006, he reported onset as the late 1970's and "25 years" in duration, and in October 2006.

In his August 2009 claim for compensation, the Veteran stated that the onset of back pain occurred in June 1978.  In the November 2009 VA examination, the Veteran reported that he has had back pain "over the years" and that it has been getting worse over the past few years.  In the December 2013 VA examination, for the first time, the Veteran reported that he started to experience tightness and soreness of the lower back several months after separating from service.  In light of all the Veteran's other reports that onset of back pain was the late 1970's or early 1980's, the Veteran's statements that back pain had its onset a few months after service are not credible.  In sum, the Veteran has been an inconsistent historian, and such impacts his credibility.

The record also affirmatively shows a negative nexus in the November 2014 medical opinion.  The opinion was rendered after reviewing the entire claims file, including the November 2009 and December 2013 VA examinations, and being directed upon prior remand to consider the Veteran's helicopter crash injuries and long history of reported back pain.  Although the medical opinion phrases certain findings as "at least as likely as not," medical reports must be read as a whole and in the context of the evidence of record.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  In this context, it is clear that the medical examiner found the evidence not in approximate balance, but rather, found the "weight of the medical evidence ... both for and against a conclusion is 'not' evenly divided thus not reasonable in its medical soundness to find in favor of causation as it is against causation."  Accordingly, the November 2014 medical opinion is afforded high probative value. 

Additionally, the Board finds that the specific, reasoned opinion of the medical examiner is of greater probative weight than the more general lay assertions of the Veteran that the helicopter crash injuries are related to his current back disability because the medical provider has greater training, knowledge, and expertise than the Veteran in discussing medical etiologies.

As to the severity of the Veteran's injuries, the [redacted] report the Veteran submitted stated that three Marines walked away from the crash with minor injuries.  In a September 2009 statement, the Veteran acknowledged that he was examined and released from the base hospital at Camp Lejeune.  The lack of records of treatment from the hospital, the [redacted] [redacted], the Veteran's accounts of the incident, and the August 1969 separation examination showing a normal spine persuade the Board that the incident did not result in a chronic pathology.  Furthermore, as noted by the VA examiner, the findings are as likely as not age related.  This tends to establish that the in service event did not result in a chronic pathology.

Additionally, the record establishes that arthritis was not "noted," diagnosed, or identified during service.  In light of the silent treatment records and normal separation examination, it may only be concluded that the Veteran did not have characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  Finally, there is no credible evidence of continuity of symptomatology since separation from service.  Accordingly, the provision of 38 C.F.R. § 3.303(b) are not applicable.  See Walker v. Shinseki, 708 F.3d at 1331.

With the medical opinion finding that the back disability is less likely than not due to service, noting that the low back condition is at least as likely not due to age related factors, and with the delay of nine or ten years before onset of symptoms in the late 1970's, and furthermore, with the [redacted] indicating the Veteran walked away from the helicopter crash with minor injuries and the Veteran's own statements that he was treated and released the same day, the Board finds the weight of the evidence is against a link between the in-service back injury and the current chronic back disability.  Accordingly, the reasonable doubt rule is not applicable and service connection is not warranted.  38 U.S.C.A. § 5107 (2014); Gilbert, 1 Vet. App. at 53.










ORDER

Service connection for a low back disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


